--------------------------------------------------------------------------------

Exhibit 10.19

EMPLOYMENT AGREEMENT

This Employment Agreement (this “Agreement”) is entered into as of this 17th day
of September, 2010 (and shall be effective as of the Effective Date (as defined
in Section 8(a) herein)) by and between:

I.

KSNET, INC., a corporation organized and existing under the laws of the Republic
of Korea (“Korea”), with its registered office at SeongBo Building, 2nd Floor,
169-10 Samsung-Dong, Gangnam-Gu, Seoul, 135-090 Korea (the “Company”): and

    II.

PHIL-HYUN OH, a natural person residing at XXX whose personal identification
number is xxxxxx-xxxxxxx (the “Executive”).

WITNESSETH:

WHEREAS, the Company wishes to appoint the Executive as the representative
director of the Company and the Executive wishes to accept such appointment on
the terms and conditions set forth hereinafter; and

WHEREAS, the Company and the Executive desire to enter into this Agreement to
set forth their understanding with respect to the terms and conditions of the
appointment of the Executive.

NOW, THEREFORE, in consideration of the mutual promises, undertakings and
covenants set forth hereinafter, the parties hereto mutually agree as follows:

1.

Appointment. The Company hereby agrees to appoint the Executive as the
representative director of the Company and the Executive hereby agrees to accept
such appointment to perform the functions and carry out the duties and
responsibilities set forth hereinafter as the representative director of the
Company on the terms and conditions set forth in this Agreement.

      2.

Duties and Responsibilities.

      (a)

As the representative director, the Executive shall have the power, authority
and responsibility delegated to the Executive by the board of directors of the
Company (the “Board of Directors”) and as provided for in the articles of
incorporation of the Company (the “Articles of Incorporation”) and the Korean
Commercial Code (collectively, the “General Services”). In this regard, it is
hereby acknowledged and agreed that the Executive shall be entitled to
communicate with and shall rely upon the advice, direction and instructions of
the Board of Directors in order to initiate, coordinate and implement the
General Services as contemplated herein, subject, at all times, to the final
direction and supervision of the Board of Directors.

      (b)

Without limiting in any manner the generality of the General Services, the
Executive shall perform the General Services faithfully, diligently, to the best
of the Executive’s ability, and in the best interest of the Company, consistent
with the Executive’s position as the representative director of Company, and
will devote and prioritize his full working time and use his best efforts for
the Company in that regard.

- 1 -

--------------------------------------------------------------------------------


  (c)

The Executive hereby acknowledges and agrees to abide by the rules, regulations,
instructions, personnel practices, policies and procedures of each of the
Company and Net 1 UEPS Technologies, Inc. (“Net l”), and any changes thereto
which may be adopted from time to time as such rules, regulations, instructions,
personnel practices, policies and procedures may be applied to the Executive as
the representative director of the Company.


3.

Direction. The Executive shall at all times be subject to and act in accordance
with the Articles of Incorporation and the rules, regulations and instructions
issued or approved from time to time by the Board of Directors, as well as the
Korean Commercial Code.

        4.

Compensation. As the representative director of the Company, the Executive shall
receive compensation, benefits and allowances for services rendered to the
Company as set forth below. No other compensation, other than those specifically
mentioned in this Agreement, shall be paid to the Executive in relation to his
position as the representative director of the Company. The Company shall pay to
the Executive all of the compensation described herein in compliance with the
Korean Commercial Code and the Articles of Incorporation, subject to regular and
customary deductions and tax withholdings as required by applicable laws and
regulations.

        (a)

Base Salary. The Executive shall be compensated at the rate of KRW 375 million
per year (the “Base Salary”), in twelve (12) equal monthly installments to be
paid in arrears on the same day of each month on which the other executives of
the Company receive their compensation.

        (b)

Bonus. For each of the fiscal years of the Company ending June 30, 2011, June
30, 2012, June 30, 2013 and June 30, 2014, the Company shall grant to the
Executive an annual bonus (the “Bonus”) composed of the Conditional Guaranteed
Bonus and the Conditional Incremental Bonus. With respect to the 2010 fiscal
year only (ending on December 31, 2010), the Executive shall be granted a bonus
in accordance with the provisions set forth in Exhibit 1 attached hereto. With
respect to the fiscal year ending June 30, 2011, the Executive shall be entitled
to a Bonus calculated in accordance with this Section 4(b), which calculation
shall be made as if the Executive was fully employed with the Company during the
entirety of such fiscal year (which calculation shall include a reasonable
extrapolation of the Operating Profit and Operating Profit Growth Multiple
applicable to such fiscal year), then pro-rated based on the period of time
actually served by the Executive at the Company during such fiscal year.
Notwithstanding anything contained herein to the contrary, no annual Bonus paid
hereunder shall exceed 125% of the Executive’s Base Salary.

- 2 -

--------------------------------------------------------------------------------


  i.

“Conditional Guaranteed Bonus” shall mean, with respect to any fiscal year, that
certain bonus amount equal to KRW 200 million, which amount shall be paid to the
Executive if and only if the Operating Profit for such fiscal year is equal to
or greater than the Operating Profit of the immediately preceding fiscal year.
For the avoidance of doubt, if the Operating Profit for a given fiscal year is
less than the Operating Profit of the immediately preceding fiscal year, the
Executive will not receive a Conditional Guaranteed Bonus for such fiscal year.
When referring to the fiscal year ended June 30, 2011, “fiscal year” as used in
this paragraph (i) shall refer to the six (6) month period from January 1, 2011
to June 30, 2011, and “immediately preceding fiscal year” shall refer to the six
(6) month period from January 1, 2010 to June 30, 2010.

        ii.

“Conditional Incremental Bonus” shall mean, with respect to any fiscal year, an
additional bonus amount equal to 2.72% of the Executive’s Base Salary multiplied
by the Operating Profit Growth Multiple,

        iii.

“Operating Profit Growth Multiple” shall mean, with respect to any fiscal year,
the amount (expressed in percentage terms), if any, beyond which the Operating
Profit in such fiscal year exceeded the Operating Profit of the immediately
preceding fiscal year by 15%. The Operating Profit Growth Multiple shall only be
calculated in whole percentages, with any fraction of a percent rounded down for
purposes of calculating the Operating Profit Growth Multiple. When referring to
the fiscal year ended June 30, 2011, “fiscal year” as used in this paragraph
(iii) shall refer to the six (6) month period from January 1, 2011 to June 30,
2011, and “immediately preceding fiscal year” shall refer to the six (6) month
period from January 1, 2010 to June 30, 2010.

        iv.

“Operating Profit” shall mean, with respect to the Company, net income before
interest, taxation and the Bonus.


  (c)

Stock Grant. The Company shall cause Net 1 UEPS Technologies, Inc. (“Net I”) to
grant to the Executive, effective as of the Effective Date, 60,000 restricted
shares of common stock, par value $0.001 per share of Net 1 UEPS Technologies,
Inc. (the “Grant Shares”) upon the terms and conditions set forth in the Net 1
UEPS Technologies, Inc. Restricted Stock Agreement for Non-U.S. Employees and
the Amended and Restated 2004 Stock Incentive Plan of Net 1 UEPS Technologies,
Inc. attached hereto as Exhibit 2 (collectively, the “Plan”). For the purposes
of this Agreement and the Plan, the vesting date for the Grant Shares will be
June 30, 2014, unless the Executive fails to receives a Conditional Incremental
Bonus pursuant to the terms of this Agreement for each of the fiscal years
ending June 30, 2011, June 30, 2012, June 30, 2013 and June 30, 2014, in which
event the Grant Shares shall not vest.

        (d)

Additional Benefits. To the extent permitted by applicable law, the Executive
(and where applicable, his plan-eligible dependents) will be eligible to
participate in the following benefits maintained by the Company for the benefit
of its executive officers, subject in any event to the eligibility requirements
and other terms and conditions to those plans and programs:

- 3 -

--------------------------------------------------------------------------------


  i.

Health Insurance - The Executive shall be entitled to participate in the
national health insurance in accordance with the applicable laws, rules and
regulations, and shall be reimbursed for annual physical examinations for the
Executive and his spouse.

        ii.

National Pension - The Executive shall be entitled to participate in the
national pension plan in accordance with the applicable laws, rules and
regulations

        iii.

Car Use - The Executive shall be entitled to the use of a Company car and driver
for business and reasonable personal use in accordance with the Company’s
policy.

        iv.

Mobile Phone - The Executive will receive a mobile phone and reimbursement of
expenses associated with the use of the phone for business and reasonable
personal use in accordance with the Company’s policy.


  (e)

Vacation. The Executive shall be entitled to take twenty-one (21) days of paid
vacation during each twelve (12) months of the Executive’s service term
hereunder, and which vacation may be taken on dates to be selected by mutual
agreement of the Board of Directors and the Executive, consistent with the
requirements of his services. Such vacation days are not cumulative and as a
result, the unused vacation days in a given year will not be carried over to
subsequent years nor will they be compensated for by the Company to the
Executive.

        (f)

Reimbursement of Business Expenses. The Company agrees to reimburse the
Executive for reasonable business-related expenses incurred in the performance
of the General Services in accordance with the Company’s rules and regulations.


5.

Severance Payment. Upon the termination of this Agreement, the Executive shall
be entitled to receive a severance payment in accordance with the Company’s
rules and regulations.

    6.

Working Hours. The Executive is required to work during the Company’s normal
working hours. In addition, the Executive may work additional hours, including
hours on weekends and/or during public holidays, whenever it is necessary to
carry out the General Services. The Executive, however, will not be entitled to
overtime compensation or allowance.

    7.

Place of Work. The Executive’s normal place of work will be in the offices of
the Company located in Seoul, Korea; provided however, that the Executive may be
required to travel temporarily to other locations in connection with the
Company’s business.

- 4 -

--------------------------------------------------------------------------------


Furthermore, the Executive understands and agrees that his place of work may be
changed by the Company from time to time according to the Company’s business
needs.

    8.

Term of Agreement; Termination.


  (a)

This Agreement shall be effective (the “Effective Date”) as of the date of
closing under that certain Share Purchase Agreement dated as of September 14,
2010 by and among Payment Services Asia LLC and H&Q NPA VAN Investment, Ltd, as
sellers, and Net 1, as purchaser, and continue in full force and effect until
June 30, 2014, which shall be the Executive’s term of office as the
representative director of the Company.

          (b)

The Company may remove the Executive from his position as the representative
director of the Company with or without “justifiable cause” at a meeting of the
board of directors or shareholders, as applicable, of the Company prior to the
expiration of his then current term of office as provided for under the Korean
Commercial Code, in which case this Agreement shall terminate immediately upon
written notice thereof. For purposes of this Article 8, the term “justifiable
cause” shall include any of the following circumstances, as well as any other
circumstances permitted under applicable law:

          i.

The Executive has breached the provisions on non-competition or confidentiality
of this Agreement;

          ii.

The Executive has taken actions that are likely to result in a material loss of
or harm to the business, reputation or goodwill of the Company;

          iii.

The Executive has misappropriated funds or assets of the Company;

          iv.

The Executive has concealed from or falsely disclosed to the Company his name,
age, education, experience, or other personal information;

          v.

The Executive has failed to show performance results or job capacity;

          vi.

The Executive has committed a crime or offense which will adversely affect the
interest or reputation of the Company; or

          vii.

The Executive has committed gross negligence, willful misconduct or any
violation of laws in performance of his duties.

          (c)

In the event the Executive is removed from office as a director of the Company
without justifiable cause by a special resolution of the shareholders of the
Company and this Agreement is terminated as a result thereof, the Executive
shall be entitled to receive the amounts of Base Salary and the Bonus (if any)
that would have been due and payable to the Executive if the Executive was fully
employed with the Company with respect to the remainder of the then-current
fiscal year in which the Executive was removed. The Executive shall also be
entitled to a pro-rated portion of the Grant Shares, which portion shall be

- 5 -

--------------------------------------------------------------------------------


 

calculated by multiplying (i) 60,000 and (ii) the fraction obtained by dividing
the total amount of the Executive’s time of employment with the Company (which
time of employment shall be calculated as if the Executive was fully employed
with the Company from the Effective Date until the end of the remainder of the
then-current fiscal year in which the Executive was removed) by the intended
term of this Agreement as set forth in Section 8(a) above, provided that the
Executive had been successfully meeting the requirements for award of the Grant
Shares pursuant to the terms of this Agreement up to and including the date of
termination.

        (d)

The Executive agrees that in the event of the termination of his services with
the Company, the Executive will assist the Company with any procedures in
connection with such termination, including, without limitation, the transition
of services. The Executive agrees that he will return all properties of the
Company, including laptops, mobile phone, personal digital assistant (PDA), or
other data device provided by the Company, as well as all Company information
whether original copies or duplicates in or on whatever media, in his control,
custody or possession to the Company immediately upon termination of his
services or upon request by the Company at any time.


9.

Non-Competition. In consideration of the Base Salary, the Bonus, the Grant
Shares and other compensation to be paid to the Executive by the Company as set
forth in this Agreement, the Executive agrees that during the term of this
Agreement and for a period of three (3) years after the termination or
expiration hereof, the Executive shall not, without the Company’s prior written
consent, directly or indirectly, lend his credit, advice or assistance, or
engage in any activity or act in any manner, including but not limited to, as an
individual, owner, sole proprietor, founder, associate, promoter, partner, joint
venturer, shareholder (other than as a less than one percent (1%) shareholder of
a publicly traded corporation), officer, director, trustee, manager, employer,
employee, licensor, licensee, principal, agent, salesman, broker,
representative, consultant, advisor, investor or otherwise, for the purpose of
establishing, operating or managing any business or entity that is engaged in
activities competitive with the business that the Company has conducted or
proposed to conduct during the Executive’s service term in any geographic area
in which the Company has conducted or proposed to conduct that business.

      10.

Non-Solicitation.

      (a)

In consideration of the Base Salary, the Bonus, the Grant Shares and other
compensation to be paid to the Executive by the Company as set forth in this
Agreement, the Executive agrees that during the term of this Agreement and for a
period of three (3) years after the termination or expiration hereof, the
Executive shall not, whether for his own account or for the account of any other
Person (as hereinafter defined), directly or indirectly interfere with the
Company’s relationship with or endeavor to divert or entice away from the
Company any Person who or which at any time during the Executive’s service term
is or was an agent, officer, employee, customer, distributor or consultant of
the Company.

- 6 -

--------------------------------------------------------------------------------


  (b)

As used in this Agreement, the term “Person” means any individual, corporation
joint venture, general or limited partnership, association or other entity.


11.

Confidentiality.

      (a)

The Executive understands and agrees that the business of the Company is unique
and specialized and that, in connection with his service with the Company, he
will receive or have access to Confidential Information (as hereinafter
defined). In consideration of the Base Salary, the Bonus, the Grant Shares and
other compensation to be paid to the Executive by the Company as set forth in
this Agreement, the Executive agrees that at all times from and after the
Effective Date, he shall keep secret all such Confidential Information and will
not, except as required by law, directly or indirectly, or individually or
collectively, “Use” (as hereinafter defined) or “Disclose” (as hereinafter
defined) the same to any Person without first obtaining the written consent of
the Company. At any time the Company may so request, the Executive shall turn
over to the Company all books, notes, memoranda, manuals, notebooks, tables,
drawings, calculations, records and other documents made, compiled by or
delivered to him containing or concerning any Confidential Information,
including copies thereof, in his possession, it being agreed that the same and
all information contained therein are at all times the exclusive property of the
Company.

      (b)

As used in this Section, the term “Confidential Information” means any
information or compilation of information not generally known to the public or
the industry relating to procedures, techniques, methods, concepts, ideas,
affairs, products, processes and services related to the Company’s business,
including but not limited to, information relating to marketing, merchandising,
selling, research, development, purchasing, costs, customers, plans, pricing,
billing, needs of customers and services used by customers of the Company.
Confidential Information for purposes of this Agreement shall also include all
lists of customers, addresses, prospects, sales calls, products, services,
prices and the like as well as any specification, formulas, plans, drawings,
accounts or sales records, sales brochures, books, code books, records, manuals,
trade secrets, knowledge, know-how, pricing strategies, operating costs, sales
margins, methods of operation and the like. All information disclosed to the
Executive during the term of his service with the Company which he has a
reasonable basis to believe to be Confidential Information, which was previously
or currently is treated by the Company as Confidential Information, shall be
presumed to be Confidential Information.

      (c)

As used in this Section, the term “Disclose” means to reveal, deliver, divulge,
disclose, publish, copy, communicate, show or otherwise make known or available
to any other Person, or in any way to copy, any of the Confidential Information.

      (d)

As used in this Section, the term “Use” means to appropriate any of Confidential
Information for the benefit of any Person other than the Company.

- 7 -

--------------------------------------------------------------------------------


  (e)

In addition, the Executive acknowledges and agrees to comply with the Company’s
policy on the use of e-mail, fax, intranet and the Internet and the use of
computer software as amended from time to time and accept that the Company will
monitor his work practices and the use of office network as and when
appropriate.


12.

Intellectual Property Rights.

      (a)

To the maximum extent allowed by law, all Intellectual Property (as hereinafter
defined) created or developed by the Executive (whether alone or jointly with
others) in the course of his services or outside the course of his duties but
relating to the business of the Company shall belong to the Company absolutely.
In consideration of the Base Salary, the Bonus, the Grant Shares and other
compensation to be paid to the Executive by the Company as set forth in this
Agreement, the Executive hereby assigns to the Company all his right, title and
interest in such Intellectual Property (whether now existing or brought into
being in the future) to the maximum extent allowed by law, undertakes to do
everything necessary to vest all right, title and interest in such Intellectual
Property in the Company or its nominee, and irrevocably and unconditionally
waive any moral rights or similar rights that he may have, so far as permitted
by law, in exchange for reasonable compensation to be paid by the Company in
accordance with the Company’s relevant rules and regulations (if any) or the
applicable laws of Korea.

      (b)

As used in this Section, the term “Intellectual Property” means trademarks,
service marks, trade names, domain names, logos, get-up, patents, inventions,
registered and unregistered design rights, copyright works, database rights and
all other similar rights and works in any part of the world (including
know-how), including where such rights are obtained or enhanced by registration,
any registration of such rights and applications and rights to apply for such
registrations.

      13.

Reasonableness of Covenants. The Executive acknowledges and agrees that the
terms and conditions, geographic scope and period of duration of the restrictive
covenants contained in Sections 9, 10, 11 and 12 above are both fair and
reasonable and that the interests sought to be protected by the Company are
legitimate business interests entitled to be protected.

      14.

Breach of this Agreement. If the Executive commits a breach or threatens to
commit a breach of any of the provisions of Section 9, 10, 11 or 12 of this
Agreement, the Company shall have the right and remedy to have those provisions
specifically enforced by any court having equity jurisdiction, it being
acknowledged and agreed by the Executive that the rights and privileges of the
Company granted in Section 9, 10, 11 or 12 are of a special, unique and
extraordinary character and any such breach or threatened breach will cause
great and irreparable injury to the Company and that money damages will not
provide an adequate remedy to the Company.

- 8 -

--------------------------------------------------------------------------------


15.

Tax Returns. Filing annual income tax returns with the relevant tax authorities
is the responsibility of the Executive. The Company shall have the right to
deduct and withhold from the compensation payable to the Executive hereunder any
amounts required to be deducted and withheld under the provisions of any
applicable laws.

    16.

Entire Agreement. This Agreement contains the entire agreement between the
parties relating to the subject matter hereof. No modification, alteration or
amendment of this Agreement and no waiver of any provision hereof may be made
unless such modification, alteration, amendment, or waiver is set forth in
writing signed by the parties hereto.

    17.

Governing Law and Severability. This Agreement shall be construed in accordance
with and governed by the laws of Korea. With respect to the disputes arising
from this Agreement, the Seoul Central District Court shall have the exclusive
jurisdiction. If any provision of this Agreement shall be held by the court of
competent jurisdiction to be illegal, invalid or unenforceable, the remaining
provisions shall remain in full force and effect, legal and enforceable, as if
the above illegal, invalid or unenforceable provision had never existed herein.

    18.

Assignment. Neither party shall assign this Agreement or any of its rights
hereunder without the prior written consent of the other party, provided that
the Company may assign this Agreement to any of its affiliates.

    19.

Prevailing Language. This Agreement may be executed in two counterparts in the
English language, each of which shall be deemed an original but which, taken
together, shall constitute one and the same instrument. Should any conflict
arise between the English language version of this Agreement and any translation
hereof, the English language version shall be controlling.

    20.

Survival. Sections 8, 9, 10, 11, 17, and 20 shall survive any termination of
this Agreement or the end of its term.

    21.

Non-Employee. The Executive acknowledges that he is not an employee of the
Company under the applicable laws and regulations of Korea and, as such, shall
not be entitled to any benefits given to employees under such laws and
regulations (except with respect to those benefits which the Executive had
previously been regularly receiving from the Company prior to the Effective
Date), unless such is specifically provided for under the terms and conditions
of this Agreement.

    22.

Indemnification. The parties hereto hereby each agree to indemnify and save
harmless the other party hereto and including, where applicable, their
respective subsidiaries and affiliates and each of their respective directors,
officers, employees, consultants, associates, counsel and agents (each such
party being an “Indemnified Party”) harmless from and against any and all
losses, claims, actions, suits, proceedings, damages, liabilities or expenses of
whatever nature or kind and including, without limitation, any investigation
expenses incurred by any Indemnified Party, (collectively “Loss”) to which an
Indemnified Party may become subject as a result of any breach of, or failure
by, the other party to perform any of its covenants, agreements or other
obligations contained in this Agreement so long as the Loss is not caused by the
willful misconduct or gross negligence of the Indemnified Party.

- 9 -

--------------------------------------------------------------------------------


23.

Access to Email. Any email account issued to the Executive by the Company is
deemed the exclusive property of the Company and is to be used by the Executive
solely for the purpose of performing the General Services under this Agreement.
Furthermore, by accepting the terms of this Agreement, the Executive agrees and
consents to the Company accessing the issued email account and disclosing any
information obtained therein to any third party whenever the Company finds it
necessary to protect its interests in connection with: (i) preventing acts of
libel through email; (ii) protecting Confidential Information and other business
secrets; (iii) preventing infringement of intellectual property rights; (iv)
preventing the illegal use of emails; (v) the use of emails as evidence in legal
proceedings; and (vi) any other reason that the Company deems necessary to
protect its interests.

[Signature Page to Follow]

- 10 -

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto and/or their duly authorized
representatives have executed this Agreement as of the Effective Date.

COMPANY:

KSNET, INC.

By:   /s/ Herman Gideon Kotzé                                         
         Name: Herman Gideon Kotzé

EXECUTIVE:

/s/ Phil-Hyun Oh                                                               
PHIL-HYUN OH
Address:    XXX

Personal Identification No:

--------------------------------------------------------------------------------

Exhibit 1

Bonus Calculation for Fiscal Year Ending on December 31, 2010

With respect to the Executive’s annual bonus for the 2010 fiscal year ending on
December 31, 2010, Net 1 shall use its reasonable best efforts to reach
agreement with H&Q NPS Van Investment, Ltd. and Payment Services Asia LLC
(collectively, the “Sellers”) in the post closing adjustment process under that
certain Share Purchase Agreement dated as of September 14, 2010, by and among
Sellers and Net 1 (the “SPA”) to have up to KRW 180 million accrued for the
Executive’s bonus for the period up to the Closing Date in the Closing Date
Balance Sheet or the Final Closing Date Balance Sheet (as such terms are defined
in the SPA), as applicable, and pay to the Executive as a bonus for the fiscal
year ending on December 31, 2010 an amount equal to the sum of (i) the amount
actually accrued for the Executive’s annual bonus in the Closing Date Balance
Sheet or the Final Closing Date Balance, as applicable, and (ii) the amount that
Net 1 reasonably extrapolates would have accrued with respect to the period
commencing after the Closing Date and ending on December 31, 2010, based on the
numbers and methodologies used to calculate the amount set forth in subparagraph
(i) above.

--------------------------------------------------------------------------------

Exhibit 2

Net 1 UEPS Technologies. Inc. Restricted Stock Agreement for Non-U.S. Employees
and the Amended and Restated 2004 Stock Incentive Plan of Net 1 UEPS
Technologies. Inc.

--------------------------------------------------------------------------------

POWER OF ATTORNEY

KNOW ALL MEN BY THESE PRESENTS THAT KSNET, Inc., a corporation organized and
existing under the laws of Korea (the “Company”) with its registered offices at
3rd Floor, Cheil Bldg., 168-26 Samsung-Dong, Gangnam-Gu, Seoul, Korea, hereby
appoints Net 1 UEPS Technologies, Inc., a company incorporated in Florida with
its registered offices at President Place, 4th Floor, Cnr. Jan Smuts Ave &
Bolton Rd, Rosebank, Gauteng, South Africa acting, as its true and lawful
attorney-at-law, empowered and fully authorized to undertake or perform on
behalf of and in the name of the Company any and all acts to enter into
employment agreement (the “Employment Agreement”) with Phil-Hyun Oh, a natural
person at XXX, whose resident registration number is xxxxxx-xxxxxxx (the
“Executive”). The powers given to the attorney-at-law include, but are not
limited to, the following:

1.

To represent the Company or otherwise to act on its behalf with respect to the
Employment Agreement with the Executive;

    2.

To prepare, and execute any and all documents related to the Employment
Agreement with the Executive; and

    3.

To do any other acts as may be appropriate or necessary in connection with any
of the above.

IN WITNESS WHEREOF, the Company has executed this power of attorney in its
corporate name by its duly authorized officer whose name and title are indicated
below his signature this ___ day of ________2010.

  By: /s/ Phil-Hyun Oh           Name: Phil-Hyun Oh           Title:
Representative Director


--------------------------------------------------------------------------------

NET 1 UEPS TECHNOLOGIES, INC.
RESTRICTED STOCK AGREEMENT
FOR NON-U.S. EMPLOYEES


          Net 1 UEPS Technologies, Inc. (the “Company”) has granted to the
Employee named below (“you” or “your”), effective as of the Grant Date specified
below, restricted shares (each, an “Award Share” and collectively, the “Award
Shares”) of common stock, par value $0.001 per share, of the Company (the
“Common Stock”) upon the terms and conditions set forth in this Restricted Stock
Agreement (the “Agreement”) and the Amended and Restated 2004 Stock Incentive
Plan of Net 1 UEPS Technologies, Inc. (the “Plan”), the provisions of which are
incorporated into this Agreement. Except as otherwise provided in Section 7 of
this Agreement with respect to applicable tax and social insurance withholding,
you are not required to pay any amount to the Company for the receipt of these
Award Shares. By signing this Agreement, you: (a) acknowledge that you have read
this Agreement; (b) accept the Award Shares subject to all of the terms and
conditions of this Agreement; and (c) agree to accept as binding, conclusive,
and final all decisions or interpretations of the Company upon any questions
arising under this Agreement. For purposes of this Agreement, actions and
determinations to be made by the Company may be made by the Board of Directors
of the Company or by such committee or delegate as may be appointed by the Board
of Directors from time to time.

Name of Employee: Phil-Hyun Oh     Grant Date: September 17, 2010     Number of
Award Shares: 60,000

1.      DEFINITIONS AND CONSTRUCTION.

          Unless otherwise defined in this Agreement, capitalized terms have the
meanings ascribed to them in the Plan. The captions and titles contained in this
Agreement are for convenience only and do not affect the meaning or
interpretation of any provision of this Agreement.

2.      VESTING: TERMINATION OF EMPLOYMENT OR SERVICE.

                         (a)      All of the Award Shares are nonvested and
forfeitable as of the Grant Date. For clarity, as used in this Agreement, the
term “vest” means the lapse of restrictions on the Award Shares in accordance
with the terms of this Agreement.

- 1 -

--------------------------------------------------------------------------------

                        (b)      The Award Shares shall become vested and
nonforfeitable, if at all, in accordance with the rules set forth below,
provided that your employment or other service with the Company or its affiliate
(such employment or other service with the Company or its affiliate referred to
hereafter as “Service”) is continuous from the Grant Date through the applicable
vesting date and the conditions for vesting have been satisfied. No Award Shares
shall vest or become nonforfeitable after the date your Service terminates for
any reason. If your Service with the Company ceases for any reason, all Award
Shares that are not then vested and nonforfeitable will be immediately forfeited
by you and transferred to the Company upon such cessation for no consideration.

                         (c)      Vesting of the Award Shares is conditioned
upon your continuous Service through the applicable vesting date. [Insert any
applicable performance criteria]

3.      RESTRICTIONS ON TRANSFER.

                         (a)      Until an Award Share becomes vested and
nonforfeitable, it may not be sold, assigned, transferred, pledged,
hypothecated, exchanged, or disposed of in any way (whether by operation of law
or otherwise), except by will or the laws of descent and distribution and shall
not be subject to execution, attachment, anticipation, alienation, encumbrance,
garnishment by your creditors or beneficiaries, or similar process.

                         (b)      Any attempt to dispose of any such Award
Shares in contravention of the restrictions set forth in Section 3(a) shall be
null and void and without effect. The Company shall not be required to (i)
transfer on its books any Award Shares that have been sold or transferred in
contravention of this Agreement or (ii) treat as the owner of Award Shares, or
otherwise accord voting, dividend, or liquidation rights to, any transferee to
whom Award Shares have been transferred in contravention of this Agreement.

- 2 -

--------------------------------------------------------------------------------

4.      COMPANY-ASSISTED SALES OF SHARES; GRANT OF POWER OF ATTORNEY FOR SALE OF
SHARES.

          You acknowledge that you have been advised that it may be
impracticable for you on your own to sell, or to arrange for a sale through a
broker or otherwise, vested Award Shares. Therefore, the Company expects to
assist you in this regard by facilitating the sale of vested Award Shares, with
the method and timing of such sales to be determined by the Executive Committee
of the Company, although the Company has no obligation to do so. However, in the
event that the Company does attempt to facilitate any such sale of vested Award
Shares, the Company does not represent to you that such sale will be completed,
or if it is completed, that vested Award Shares will be sold at any particular
price or require any particular level of brokerage commissions. You hereby
irrevocably constitute and appoint Dr. Serge C.P. Belamant and Mr. Herman Gideon
Kotze, each with full power and authority to act together or alone in any matter
hereunder and with full power of substitution, your true and lawful
attorneys-in-fact (individually an “Attorney,” and collectively, the
“Attorneys”), with full power and authority in your name, for and on your
behalf, with respect to all matters arising in connection with the sale of
vested Award Shares, including, but not limited to, the power and authority on
your behalf to take any and all of the following actions: (i) to sell such
vested Award Shares through a broker, including a transaction in which the
broker will act as a principal, at a purchase price per share as determined by
negotiation between the Company, the Attorneys, and the broker and to complete,
execute, and deliver a stock power in relation to the sale of vested Award
Shares; (ii) on your behalf, to make representations and warranties and enter
into appropriate agreements to effect the sale of such vested Award Shares; (iv)
to instruct the Company’s transfer agent as the Attorneys shall determine on all
matters pertaining to the delivery and custody of certificates for such vested
Award Shares; (v) to incur or authorize the incurrence of any necessary or
appropriate expense in connection with the sale of such vested Award Shares;
(vi) if necessary, to endorse (in blank or otherwise) on your behalf the
certificate(s) representing such vested Award Shares and a stock power or powers
attached to such certificate(s); and (vii) to sign such other certificates,
documents, and agreements and take any and all other actions as the Attorneys
may deem necessary or desirable in connection with the consummation of the
transactions contemplated by the power of attorney granted under this Section 4.
Each Attorney may act alone in exercising the rights and powers conferred on the
Attorneys. Each Attorney is hereby empowered to determine in his sole discretion
the time or times when, the purpose for and the manner in which any power herein
conferred upon him shall be exercised, and the conditions, provisions, or
covenants of any instrument or document which may be executed by him pursuant
hereto. The power of attorney granted under this Section 4 is an agency coupled
with an interest and all authority conferred hereby shall be irrevocable, and
shall not be terminated by any act of yours or by operation of law, whether by
your death, disability, or incapacity or by the occurrence of any other event or
events. It is understood that the Attorneys assume no responsibility or
liability for any aspect of offering or selling any vested Award Shares and
shall not be liable for any error of judgment or for any act done or omitted or
for any mistake of fact or law except for the Attorneys’ own gross negligence,
willful misconduct, or bad faith. It is understood that the Attorneys, in acting
pursuant to this power of attorney, are not acting in a fiduciary capacity on
your behalf and are not required to, nor will they necessarily, obtain the best
available price or the lowest possible fee or commission when negotiating or
otherwise facilitating any sale of Award Shares pursuant to this power of
attorney. The power of attorney granted under this Section 4 shall be binding
upon you and your heirs, legal representatives, distributees, successors, and
assigns.

5.      CERTIFICATE REGISTRATION.

          Physical possession or custody of such stock certificates shall be
retained by the Company until such time as the Award Shares are transferable
without restriction and, thereafter, the Company shall either issue and deliver
to you one or more certificates in your name for the applicable number of vested
Award Shares or provide for uncertificated, book entry issuance of those Award
Shares. Upon the request of the Company, you shall deliver to the Company a
stock power, endorsed in blank, with respect to any Award Shares that have been
forfeited pursuant to this Agreement. All regular cash dividends on the Award
Shares held by the Company will be paid directly to you on the dividend payment
date.

6.      LEGENDS.

          Until the Award Shares become vested and nonforfeitable, the Company
may at any time place legends referencing any restrictions on transfer and any
applicable U.S. federal, state, or foreign securities law restrictions on all
certificates representing Award Shares subject to the provisions of this
Agreement. You shall, at the request of the Company, promptly present to the
Company any and all certificates representing Award Shares in your possession in
order to carry out the provisions of this Section 6.

- 3 -

--------------------------------------------------------------------------------

7.      TAX AND/OR SOCIAL INSURANCE WITHHOLDING.

          7.1      Generally. At the time any withholding is required by
applicable law, or at any time thereafter as requested by the Company, you
hereby authorize withholding from payroll and any other amounts payable to you,
and otherwise agree to make adequate provision for any sums required to satisfy
the federal, state, local, and foreign tax and social insurance withholding
obligations of the Company or its affiliate, if any, which arise in connection
with the grant or vesting of the Award Shares. The Company shall have no
obligation to deliver shares of Common Stock or issue any Common Stock
certificate until you have satisfied the tax and social insurance withholding
obligations of the Company or its affiliate. The Company may, in its sole
discretion, permit you to satisfy, in whole or in part, any tax and social
insurance withholding obligation which may arise in connection with the grant or
vesting of Award Shares either by electing to have the Company withhold the
issuance or delivery of shares of Common Stock due to you, or by electing to
deliver to the Company already-owned Award Shares, in either case having a Fair
Market Value (as defined below) equal to the amount necessary to satisfy the
statutory minimum withholding amount due. For purposes of this Agreement, (i) if
the shares of Common Stock are registered under Section 12(b) or 12(g) of the
Securities Exchange Act of 1934, as amended, and listed for trading on a
national exchange or market, “Fair Market Value” means, as applicable, (a) the
closing price on the relevant date, the average of the high and low sale price
on the relevant date, or the average of the closing price over a period of up to
30 consecutive days immediately prior to or including the relevant date, as
determined in the Company’s discretion, as quoted on the New York Stock
Exchange, the American Stock Exchange, the NASDAQ Global Select Market, or the
NASDAQ Global Market; (b) the last sale price on the relevant date or the
average of the last sale price over a period of up to 30 consecutive days
immediately prior to or including the relevant date, as determined in the
Committee’s discretion, as quoted on the NASDAQ Capital Market; (c) the average
of the high bid and low asked prices on the relevant date quoted on the NASDAQ
OTC Bulletin Board Service or by the National Quotation Bureau, Inc. or a
comparable service as determined in the Company’s discretion; or (d) if the
shares of Common Stock are not quoted by any of the above, the average of the
closing bid and asked prices on the relevant date furnished by a professional
market maker for the shares, or by such other source, selected by the Company;
provided, however, that if an average of prices over a period of days is not
applicable and no public trading of the shares occurs on the relevant date but
the shares are so listed, then Fair Market Value shall be determined as of the
earliest preceding date on which trading of the shares does occur; and (ii) if
the shares of Common Stock on the relevant date are not listed for trading on a
national exchange or market, then Fair Market Value shall be the value
established by the Company in good faith.

          7.2      Section 83(b) Election. If you are a United States taxpayer,
you hereby acknowledge that you have been advised by the Company to seek
independent tax advice from your own advisors regarding the availability and
advisability of making an election under Section 83(b) of the Internal Revenue
Code of 1986, as amended, and that any such election, if made, must be made
within 30 days of the Grant Date. You expressly acknowledge that you are solely
responsible for filing any such Section 83(b) election with the appropriate
governmental authorities, irrespective of the fact that such election is also
delivered to the Company. You may not rely on the Company or any of its
officers, directors, or employees for tax or legal advice regarding this award.
You acknowledge that you have sought tax and legal advice from your own advisors
regarding this award or have voluntarily and knowingly foregone such
consultation.

- 4 -

--------------------------------------------------------------------------------

8.      ADJUSTMENTS FOR CORPORATE TRANSACTIONS AND OTHER EVENTS.

          8.1      Stock Dividend, Stock Split, and Reverse Stock Split. Upon a
stock dividend of, or stock split or reverse stock split affecting, the Common
Stock, the number of Award Shares and the number of such Award Shares that are
nonvested and forfeitable shall, without further action of the Board of
Directors of the Company, be adjusted to reflect such event. The Company shall
make appropriate adjustments, in its discretion, to address the treatment of
fractional shares with respect to the Award Shares as a result of the stock
dividend, stock split, or reverse stock split; provided, however, that such
adjustments do not result in the issuance of fractional Award Shares.
Adjustments under this Section 8.1 will be made by the Company, whose
determination as to what adjustments, if any, will be made and the extent
thereof will be final, binding, and conclusive.

          8.2      Binding Nature of Agreement. The terms and conditions of this
Agreement shall apply with equal force to any additional and/or substitute
securities received by you in exchange for, or by virtue of your ownership of,
the Award Shares, to the same extent as the Award Shares with respect to which
such additional and/or substitute securities are distributed, whether as a
result of any spin-off, stock split-up, stock dividend, stock distribution,
other reclassification of the Common Stock of the Company, or similar event,
except as otherwise determined by the Company. If the Award Shares are converted
into or exchanged for, or stockholders of the Company receive by reason of any
distribution in total or partial liquidation or pursuant to any merger of the
Company or acquisition of its assets, securities of another entity, or other
property (including cash), then the rights of the Company under this Agreement
shall inure to the benefit of the Company’s successor, and this Agreement shall
apply to the securities or other property (including cash) received upon such
conversion, exchange, or distribution in the same manner and to the same extent
as the Award Shares.

9.      RIGHTS AS A STOCKHOLDER, DIRECTOR, EMPLOYEE, OR CONSULTANT.

          9.1      Rights as a Stockholder. Except as otherwise provided in this
Agreement with respect to restrictions on transfer of any nonvested and
forfeitable Award Shares, you are entitled to all rights of a stockholder of the
Company, including the right to vote the Award Shares and receive dividends
and/or other distributions declared on the Award Shares.

          9.2      Director, Employee, or Consultant Status. You understand and
acknowledge that, except as otherwise provided in a separate, written employment
agreement between you and the Company or an affiliate, your employment is “at
will” and is for no specified term. Nothing in this Agreement or the Plan shall
confer upon you any right to continue in the Service of the Company or an
affiliate or interfere in any way with any right of the Company or an affiliate
to terminate your Service as a director, an employee, or consultant, as the case
may be, at any time.

10.      MISCELLANEOUS PROVISIONS.

          10.1      Further Instruments. The parties hereto agree to execute
such further instruments and to take such further action as may reasonably be
necessary to carry out the intent of this Agreement.

- 5 -

--------------------------------------------------------------------------------

          10.2      Binding Effect; Parties; Entire Agreement. Subject to the
restrictions on transfer set forth herein, this Agreement shall inure to the
benefit of and be binding upon the parties hereto and their respective heirs,
executors, administrators, successors, and assigns. This Agreement is between
you and the Company. This Agreement shall constitute the entire understanding
and agreement between you and the Company with respect to the subject matter
contained in this Agreement and supersedes any prior agreements, understandings,
restrictions, representations, or warranties among you and the Company with
respect to such subject matter.

         10.3      Amendment. This Agreement may be amended from time to time by
the Company in its discretion; provided, however, that this Agreement may not be
modified in a manner mat would have a materially adverse effect on the Award
Shares as determined in the discretion of the Company, except as provided in the
Plan or in a written document signed by each of the parties hereto.

          10.4      Delivery of Documents and Notices. Any notice required or
permitted under this Agreement shall be given in writing and shall be deemed
effectively given (except to the extent that this Agreement provides for
effectiveness only upon actual receipt of such notice) upon personal delivery,
upon electronic delivery at the e-mail address, if any, provided for you by the
Company, or, upon deposit with an internationally recognized overnight courier
service with postage and fees prepaid, addressed to the other party at the
address of such party set forth in this Agreement or at such other address as
such party may designate in writing from time to time to the other party.

                         (a)      Description of Electronic Delivery. This
Agreement, the Plan, and any reports of the Company provided generally to the
Company’s stockholders may be delivered to you electronically. Such means of
electronic delivery may include but do not necessarily include the delivery of a
link to a Company intranet or the internet site of a third party involved in
administering this Agreement, the delivery of the document via e-mail or such
other means of electronic delivery specified by the Company.

                         (b)      Consent to Electronic Delivery. You consent to
the electronic delivery of this Agreement and any reports of the Company
provided generally to the Company’s stockholders. You acknowledge that you may
receive from the Company a paper copy of any documents delivered electronically
at no cost to you by contacting the Company by telephone or in writing. You
further acknowledge that you will be provided with a paper copy of any documents
if the attempted electronic delivery of such documents fails. Similarly, you
understand that you must provide the Company or any designated third party
administrator with a paper copy of any documents if the attempted electronic
delivery of such documents fails. You may revoke your consent to the electronic
delivery of documents or may change the electronic mail address to which such
documents are to be delivered (if you have provided an electronic mail address)
at any time by notifying the Company of such revoked consent or revised e-mail
address by telephone, postal service, or electronic mail. Finally, you
understand that you are not required to consent to electronic delivery of
documents.

          10.5      Applicable Law. This Agreement shall be governed by the laws
of the State of Florida as such laws are applied to agreements between Florida
residents entered into and to be performed entirely within the State of Florida.

- 6 -

--------------------------------------------------------------------------------

          10.6      Counterparts. This Agreement may be executed in
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

          10.7      No Future Entitlement. By execution of this Agreement, you
acknowledge and agree that: (i) the grant of Award Shares is a one-time benefit
which does not create any contractual or other right to receive future grants of
Award Shares, or compensation in lieu of Award Shares; (ii) all determinations
with respect to any such future grants, including, but not limited to, the times
when Award Shares shall be granted and the maximum number of Award Shares
granted, will be at the sole discretion of the Company; (iii) the value of the
Award Shares is outside the scope of the your employment contract; (iv) the
value of the Award Shares is not part of normal or expected compensation for
purposes of calculating any severance, resignation, redundancy, end of service
payments, bonuses, long-service awards, pension or retirement benefits, or
similar payments; (v) the vesting of the Award Shares ceases upon termination of
Service with the Company or transfer of employment from the Company, or other
cessation of eligibility for any reason, except as may otherwise be explicitly
provided in this Agreement; and (vi) no claim or entitlement to compensation or
damages arises if the Award Shares do not increase in value and you irrevocably
release the Company from any such claim that does arise. Neither this Agreement
nor any provision hereunder shall be construed so as to grant you any right to
remain in the Service of the Company.

          10.8      Personal Data. For the exclusive purpose of implementing,
administering, and managing the Award Shares, you, by execution of this
Agreement, consent to the collection, receipt, use, retention, and transfer, in
electronic or other form, of your personal data by and among the Company and its
third party vendors. You understand that personal data (including but not
limited to, name, home address, telephone number, employee number, employment
status, social security number, tax identification number, job, and payroll
location, data for tax withholding purposes, and Award Shares granted,
forfeited, vested, and unvested) may be transferred to third parties assisting
in the implementation, administration, and management of the Award Shares and
you expressly authorize such transfer as well as the retention, use, and the
subsequent transfer of the data by the recipient(s). You understand that these
recipients may be located in your country or elsewhere, and that the recipient’s
country may have different data privacy laws and protections than your country.
You understand that data will be held only as long as is necessary to implement,
administer, and manage the Award Shares. You understand that you may, at any
time, request a list with the names and addresses of any potential recipients of
the personal data, view data, request additional information about the storage
and processing of data, require any necessary amendments to data or refuse or
withdraw the consents herein, in any case without cost, by contacting in writing
the Company’s legal department representative. You understand, however, that
refusing or withdrawing your consent may affect your ability to accept an Award
Share.

- 7 -

--------------------------------------------------------------------------------

          10.9      The Company’s Rights. The existence of the Award Shares
shall not affect in any way the right or power of the Company or its
stockholders to make or authorize any or all adjustments, recapitalizations,
reorganizations or other changes in the Company’s capital structure or its
business, or any merger or consolidation of the Company, or any issue of bonds,
debentures, preferred or other stocks with preference ahead of or convertible
into, or otherwise affecting the Common Stock or the rights thereof, or the
dissolution or liquidation of the Company, or any sale or transfer of all or any
part of the Company’s assets or business, or any other corporate act or
proceeding, whether of a similar character or otherwise.

          10.10      Conformity with Plan. This Agreement is intended to conform
in all respects with, and is subject to all applicable provisions of, the Plan.
Inconsistencies between this Agreement and the Plan shall be resolved in
accordance with the terms of the Plan. In the event of any ambiguity in this
Agreement or any matters as to which this Agreement is silent, the Plan shall
govern. A copy of the Plan is available upon request to the Company.

NET 1 UEPS TECHNOLOGIES, INC.   EMPLOYEE                 By: Herman Gideon Kotzé
          Signature Its: Chief Financial Officer           Date Address:     
 President Place              4th Floor   Address          Johannesburg 2196    
         South Africa    

- 8 -

--------------------------------------------------------------------------------

{This Stock Power should be signed in blank and deposited with the Company
if share certificates are issued and/or delivered to the Grantee
for Award Shares that are nonvested and forfeitable.}

STOCK POWER

          FOR VALUE RECEIVED, the undersigned, _____________________, hereby
sells, assigns and transfers unto Net 1 UEPS Technologies, Inc., a Florida
corporation (the “Company”), or its successor, ________ shares of common stock,
par value $0.001 per share, of the Company standing in my name on the books of
the Company, represented by Certificate No. ________, or an appropriate book
entry notation, and hereby irrevocably constitutes and appoints
______________________ as my attorney-in-fact to transfer the said stock on the
books of the Company with full power of substitution in the premises.

WITNESS:                     Dated:
_______________________________________________________


--------------------------------------------------------------------------------